875 F.2d 864
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael L. GRIBBLE, Petitioner-Appellant,v.Gary LIVESAY, Warden;  Mike Cody, Attorney General ofTennessee, Respondents-Appellees.
No. 89-5088.
United States Court of Appeals, Sixth Circuit.
May 26, 1989.

1
Before DAVID A. NELSON and BOGGS, Circuit Judges, and ANN ALDRICH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner filed a habeas corpus action under 28 U.S.C. Sec. 2254 to challenge the constitutionality of 1982 Tennessee convictions for murder in the first degree and burglary.  The district court dismissed the case and the instant appeal followed.  Petitioner has submitted a brief pro se as well as a motion for appointment of appellate counsel.


4
Upon consideration, we affirm.  Petitioner's fourth amendment claims are clearly not cognizable in federal habeas corpus.   Stone v. Powell, 428 U.S. 465, 494 (1976).  Petitioner has failed to carry his burden under Boles v. Foltz, 816 F.2d 1132, 1136 (6th Cir.), cert. denied, 108 S. Ct. 167 (1987), of proving his confession was involuntary.  The record contains ample testimony to support the district court's conclusion that petitioner confessed to the crimes charged freely and intelligently.  We have also examined the contentions of prosecutorial misconduct and miscellaneous trial irregularities and find them to be meritless.


5
Accordingly, the motion for counsel is denied and the district court's judgment affirmed for the reasons stated above and in the district court's opinion of December 8, 1988.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation